EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Matt Gibson on June 30, 2022.

The application has been amended as follows: 

Claim 1. (Currently Amended)	A disaster response system, comprising: 
a communication and monitoring environment (CME) including: 
an incident command infrastructure;
a communication infrastructure configured to exchange data with the incident command infrastructure, wherein the communication infrastructure includes a network comprising a plurality of sensor assemblies that are configured to wirelessly communicate with the communication infrastructure; and
a phone device configured to:
periodically cache a local map into a memory of the phone device;
periodically cache disaster-relevant information into the memory of the phone device; and 
periodically cache location data from a global positioning system (GPS) sensor into the memory of the phone device,
wherein the plurality of sensor assemblies is configured to acquire first data that includes at least one of environmental conditions, motion, position, chemical detection, and medical information; 
wherein one or more of the sensors are configured to aggregate second data from a subset of the plurality of sensor assemblies; and
wherein the CME is configured to detect an incident based on the first data acquired by the sensor assemblies; and
a physical deployment system configured to deliver a modular aid solution in response to the detected incident, wherein the modular aid solution comprises a human-portable intelligent first aid diagnostic kit. 

	Claim 14. (Cancelled)

 	Claim 15. (Currently Amended) The disaster response system of claim [[14]]1, wherein the local map is periodically cached responsive to the phone device entering a new geographic region.

 	Claim 16. (Currently Amended)	 The disaster response system of claim [[14]]1, wherein the disaster-relevant information is periodically cached responsive to the phone device entering a new geographic region or a geographic region designated as a zone of risk.

 	Claim 17. (Currently Amended) The disaster response system of claim [[14]]1, wherein the disaster-relevant information is periodically cached in advance of a disaster occurring, and responsive to, a predicted disaster.

  	Claim 18. (Currently Amended) The disaster response system of claim [[14]]1, wherein the disaster-relevant information comprises one or more selected from the group consisting of: local evacuation points or routes, floor plans of local buildings, local medical resources or first aid points, proximately-located hazardous material, and advice on handling or avoiding such hazardous material.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1, 3-13 and 15-19 are indicated to be allowable as the closet prior art by Graves (Pat. No.: US 8,040,246 B2) does not teach or fairly suggest the applicant’s claimed invention. The distinguishing elements of the claim “a phone device configured to: periodically cache a local map into a memory of the phone device;
periodically cache disaster-relevant information into the memory of the phone device; and periodically cache location data from a global positioning system (GPS) sensor into the memory of the phone device, … a physical deployment system configured to deliver a modular aid solution in response to the detected incident, wherein the modular aid solution comprises a human-portable intelligent first aid diagnostic kit.” as recited in claim 1 are allowable subject matter. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685